ITEMID: 001-69542
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: DAVYDOV v. ESTONIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Andrey Davydov, is a Russian national who was born in 1969 and lives in Narva.
The facts of the case, as submitted by the applicant, may be summarised as follows.
In 1978 the applicant settled, together with his parents, in Estonia. In 1991 he married a Russian national (born in Ivangorod, Russia) who holds a permanent residence permit in Estonia. Their son, born in the same year, is a Russian national and holds a permanent residence permit. The family lived in the city of Narva, separated by the border river Narva from the Russian city of Ivangorod.
In the beginning of the 1990s, having failed the Estonian language exam required for acquiring Estonian nationality, the applicant opted for Russian citizenship. From 1994 to 1997 he was employed in Ivangorod where he also had his registered residence. From 1994 (according to the applicant) or 1996 (according to the Estonian authorities) to 1997 he visited his family in Estonia. The applicant's parents live in Ivangorod, Russia; they are Russian nationals.
On 12 December 1997 the applicant was taken into custody on a criminal charge. On 24 March 1998, he was convicted of the unlawful possession of a firearm and sentenced to one year's imprisonment by the Narva City Court (Narva Linnakohus). On 16 June 1998 the Viru Court of Appeal (Viru Ringkonnakohus) reduced the sentence to six months' imprisonment, upholding the rest of the judgment.
On 8 February 1999 the applicant was convicted of aggravated hooliganism involving the use of a weapon, causing serious bodily injury in excess of self-defence and intentionally causing light bodily injury by the Narva City Court. He was sentenced to two years' imprisonment.
On 24 May 1999 the Narva City Court convicted the applicant of extortion and of the repeated offence of unlawful possession of a firearm. He was sentenced to two years and seven months' imprisonment. The aggregate sentence of imprisonment, which included the unserved part of the previous sentence, was set at three years, one month and 14 days.
On 4 January 2000 the Viru Court of Appeal quashed the City Court's judgment of 24 May 1999 in part. On 28 March 2000 the Supreme Court (Riigikohus) partly quashed the appeal court's judgment and referred the case back to the Court of Appeal. On 16 June 2000 the Court of Appeal quashed the City Court's judgment of 24 May 1999 in part and determined that the period of two years, six months and five days, during which the applicant had been detained on remand should be considered as having been served. The sentence still to be served was seven months and nine days.
In sum, the applicant was held in preliminary detention and detained after conviction in three separate criminal cases from 12 December 1997 to 26 January 2001. His wife visited him in prison.
On 27 November 2001 the Minister of the Interior refused a request by the applicant for a temporary residence permit in Estonia because of his criminal convictions. The Minister relied on sections 12(4)(5) and 12(4)(8) of the Foreigners' Act (Välismaalaste seadus). The Minister also referred to the fact that the applicant had maintained ties with his country of nationality and that all members of his family were Russian nationals, having a possibility to move to that country.
In February 2002 the applicant's wife gave birth to their second child. The family lives in Narva together with the parents of the applicant's wife in the parents' apartment.
On 14 June 2002 the Tallinn Administrative Court (Tallinna Halduskohus) annulled the order of the Minister of the Interior. On 29 November 2002 the Tallinn Court of Appeal (Tallinna Ringkonnakohus) upheld the Minister's appeal. It found that the refusal to grant a residence permit had been lawful. On 5 February 2003 the Supreme Court refused the applicant leave to appeal.
Section 12(4) of the Foreigners' Act lists the instances in which a residence permit cannot be issued or extended. Section 12(4)(5) provides that a permit cannot be issued or extended, if the foreigner applying for it has been convicted of a criminal offence and sentenced to imprisonment for a term exceeding one year and his or her criminal record has neither expired nor been expunged, or the information concerning the punishment has not been expunged from the punishment register. According to section 12(4)(8), a residence permit is denied to persons who have been repeatedly punished for intentional criminal offences. Section 12(5) of the Foreigners' Act, however, provides that, as an exception, a temporary residence permit may be issued or extended for the foreigner concerned, if this is not excluded on any other ground listed in the same provision.
